Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM COMARCO, Inc. Lake Forest, California We consent to the incorporation by reference in the Registration Statements (File Nos. 33-44943 and 333-141390) on Form S-8 of Comarco, Inc. of our report dated July 22, 2015 relating to the financial statements and supplemental schedule of the Comarco, Inc. Savings and Retirement Plan which appear in this Form 11-K for the year ended December 31, 2014. /s/ Squar Milner LLP Newport Beach, California July 22, 2015
